UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              11/27/19
RONALD GRANT,
               Plaintiff,                              19-CV-2460 (PGG) (BCM)
       -against-
                                                       ORDER SCHEDULING
ANGELA ROBINSON WITHERSPOON, et al.,                   TELEPHONIC CONFERENCE
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The above-referenced action has been referred to Magistrate Judge Barbara Moses for
general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,
and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,
including those related to scheduling and discovery (but excluding motions to dismiss or for
judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification
under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's
Individual Practices in Civil Cases, available on the Court's website at
http://nysd.uscourts.gov/judge/Moses.

       The Court has received and reviewed defendants' letter-motion dated November 22, 2019
(Dkt. No. 61), which requests Court approval of a "suitable method of service for Subpoenas for
two of Plaintiff’s identified witnesses, namely Susan Taylor and Kephra Burns, who [defendants]
have been unable to serve personally." Defendants also request permission to take those
depositions on "either December 6th or December 20th," notwithstanding that fact discovery is
scheduled to close December 6, 2019. Plaintiff "does not oppose Defendants' letter-motion," but
requests that the Court extend the deadlines in the August 21, 2019 Civil Case Management Plan
and Scheduling Order (Dkt. No. 29) given the "multiple deadlines in between the current end of
discovery" and December 20, 2019.

       Judge Moses will conduct a telephonic conference regarding the Taylor and Burns
depositions, as well as the pretrial discovery deadlines set forth in the August 21, 2019
Scheduling Order, on December 4, 2019, at 8:30 a.m. Counsel for the parties are directed to call
(212) 805-0228 a few minutes before 8:30 a.m., with all attorneys on one line.

       The Clerk of Court is directed to leave Dkt. No. 61 pending.

Dated: New York, New York                    SO ORDERED.
       November 27, 2019


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
